FILED
                            NOT FOR PUBLICATION                             DEC 24 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHERYL L. ROBERTSON,                             No. 11-35836

              Plaintiff - Appellant,             D.C. No. 3:10-cv-05571-RAJ

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE,
Commissioner of the Social Security
Administration,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                           Submitted December 7, 2012 **
                               Seattle, Washington

Before: TALLMAN and WATFORD, Circuit Judges, and FITZGERALD, District
Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Michael W. Fitzgerald, United States District Judge
for the Central District of California, sitting by designation.
      Cheryl L. Robertson (“Robertson”) appeals the district court’s decision

affirming an administrative law judge’s denial of disability insurance benefits and

supplemental social security income under Titles II and XVI of the Social Security

Act. Robertson contends that the administrative law judge erred in determining

that Robertson could perform jobs that exist in significant numbers in the national

economy when the effects of her substance abuse disorders were excluded. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm the district court’s

decision.

      “A decision to deny benefits will only be disturbed if it is not supported by

‘substantial evidence or it is based on legal error.’” Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005) (quoting Magallanes v. Bowen, 881 F.2d 747, 750 (9th

Cir. 1989)). “Substantial evidence is defined as ‘more than a mere scintilla but less

than a preponderance.’” Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999)

(citation omitted).

      There is substantial evidence in the record to support the administrative law

judge’s conclusion that Robertson suffered from impairments but they did not fit

within a listing that is presumptively disabling when excluding the effects of her

drug addiction. 20 C.F.R. §§ 404.1535, 416.935. The ALJ did not improperly

disregard any medical or lay opinions because the evaluations on record establish


                                          2
that Robertson responded well to treatment for her addiction except when she

self-medicated through abuse of prescription drugs. These historical treatment

records provided a specific and legitimate reason for the ALJ to accord less weight

to isolated statements indicating Robertson would have trouble working in certain

environments. See Tommasetti v. Astrue, 533 F.3d 1035, 1040-42 (9th Cir. 2008).

Despite according them less weight, the ALJ nonetheless incorporated those

statements into her determination of Robertson’s residual functional capacity.

Finally, the ALJ provided clear and convincing reasons to support her conclusion

that Robertson was not fully credible. See id. at 1039-40.

      Accordingly, the district court correctly affirmed the final decision of the

Commissioner of the Social Security Administration. In light of these findings, we

AFFIRM the district court’s decision and dismissal of the action with prejudice.




                                          3